Citation Nr: 0204741	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  01-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for left 
acromioclavicular joint impairment, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

The veteran also initiated an appeal on the issue of 
entitlement to an increased evaluation for a fracture of the 
mid-shaft of the right femur, and this issue was addressed in 
a December 2000 Statement of the Case.  However, in the 
veteran's February 2001 Substantive Appeal, he indicated that 
he was continuing his appeal only on the left shoulder issue.


REMAND

In a May 2002 statement, the veteran requested a VA Travel 
Board hearing.  Such a hearing has not been conducted to 
date.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.503, 20.704 (2001)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Albuquerque VARO as soon as such a 
hearing is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran unless he is so notified by the RO.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




